On October 14,1966, the court rendered an opinion in the above case, 177 Ct. Cl. 151, 368 F. 2d 585, holding that the plaintiff contractor was entitled to recover $3,014.40 on *987Claim 2 in its petition, that plaintiff was also entitled to recover on claims 1, 4 and 9 but that proceedings would be suspended to permit the parties to stipulate the amount of recovery or seek further action from the Armed Services Board of Contract Appeals, and that the petition should be dismissed as to plaintiff’s remaining claims. The case next came before the court pursuant to a stipulation filed by the parties on April 19, 1968, providing for the dismissal of Claims 1, 4 and 9 because they had been settled administratively, and requesting that judgment be entered for plaintiff on Claim 2 in the amount of $3,014.40. On April 26,1968, the court ordered that the petition be dismissed as to claims 1,4 and 9 and that judgment be entered for plaintiff on claim 2 in the amount of $3,014.40.